F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 11 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    TINA YERBY,

                Plaintiff-Appellant,

    v.                                                    No. 97-7113
                                                    (D.C. No. 96-CV-639-B)
    WAL-MART STORES, INC.,                                (E.D. Okla.)
    a Delaware corporation; MIKE
    EBERT, an individual,

                Defendants-Appellees.




                            ORDER AND JUDGMENT *



Before PORFILIO, BARRETT, and HENRY, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Tina Yerby, appearing pro se, appeals the district court’s grant

of summary judgment in favor of defendants on her claim for violation of the

Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213; for

retaliatory discharge in violation of Title VII of the Civil Rights Act, 42 U.S.C.

§ 1981; and her state law workers’ compensation retaliatory discharge claim.

      We have carefully reviewed the parties’ briefs on appeal, the district

court’s order, and the entire record before this court. Based upon that review,

we conclude that the district court committed no reversible error and AFFIRM

for substantially those reasons set forth by the district court.

      The judgment of the United States District Court for the Eastern District

of Oklahoma is AFFIRMED.



                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge




                                           -2-